Citation Nr: 1008638	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-08 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder, including as secondary to service connected back 
and hypertension disorders.

2.  Entitlement to a rating in excess of 20 percent for a 
back disability for the period between February 23, 2001 and 
December 20, 2007.

3.  Entitlement to rating in excess of 40 percent for a back 
disability beginning December 21, 2007.  

4.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity as secondary to 
service connected back disability.  

5.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1978 to May 
1998.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 2002 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in relevant part, 
denied service connection for a chronic headache disorder; 
granted a 20 percent rating for lumbar disc disease, 
effective February 23, 2001 (the date the Veteran's claim for 
an increased rating was received).  The Veteran appealed 
these determinations to the Board.

In August 2007, the Board remanded the case for further 
evidentiary development. In an April 2008 rating decision, a 
40 percent rating was granted for lumbar disc disease, 
effective December 21, 2007.  Accordingly, the issue has been 
separated as indicated on the initial page of this decision.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007) (a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made).  In the April 2008 rating decision, 
service connection was also granted for radiculopathy of the 
left lower extremity, secondary to the lumbar disc disease 
and a 10 percent rating was assigned, effective April 12, 
2004.  

In September 2008, the Board remanded the issues listed on 
the title page for additional development.  The required 
development actions regarding the issue of service connection 
for headaches have been completed, and this issue is ready 
for appellate review.  

The Veteran raised additional issues of entitlement to 
service connection for bowel and bladder impairment and 
entitlement to service connection for a cognitive disorder.  
In the September 2008 Board decision and remand, these issues 
were referred to the RO for appropriate action.  To date, the 
RO has not adjudicated these issues.  These issues are again 
REFERRED to the RO for appropriate development and 
adjudication. 

Also of note, during the pendency of the appeal, the United 
States Court of Appeals for Veterans Claims (Court) ruled 
that a total rating for compensation based on individual 
unemployability (TDIU) is an element of all claims for an 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The question of entitlement to a TDIU is raised by the 
evidence in this case.  

The issues of entitlement to a rating in excess of 20 percent 
for a back disability for the period between February 23, 
2001 and December 20, 2007, a rating in excess of 40 percent 
for a back disability beginning December 21, 2007, an initial 
rating in excess of 10 percent for radiculopathy of the left 
lower extremity as secondary to a service connected back 
disability, and TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is at least in equipoise as to whether the 
Veteran experienced a continuity of symptomatology of 
headaches following active service. 



CONCLUSION OF LAW

The criteria for the establishment of service connection for 
headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303(b), 3.310 
(2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable disposition of the 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
been accomplished.




II.  Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
Additionally, certain disabilities, such as degenerative 
joint disease/ arthritis will be presumed to have been 
incurred during service, if the disability is manifested to a 
compensable degree within a year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, supra. at 495-96; 
see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra.; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, supra. (lay person 
may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

III.  Evidence

Service treatment records show that the Veteran began 
experiencing migraine type headaches around 1988.  
Approximately ten years later, subsequent service treatment 
records reflect that he again experienced headaches on a 
daily basis, which medical providers related to poorly 
controlled hypertension.  At the February 1998 separation 
examination, the Veteran reported having tension headaches.   

The Veteran underwent a VA general medical examination in 
August 1998.  Migraine headaches were among the noted 
problems.  

VA treatment records reflect that the Veteran received 
treatment for his complaints of headaches.  A May 2000 VA 
treatment note showed that the Veteran was determined to have 
tension headaches.  In July 2003, VA records listed migraine 
headaches initially manifesting in the 1980s as a problem.  
Again in July 2006, a VA treatment note referred to "chronic 
headaches" as a source of pain, and an October 2006 entry 
reflects complaints of continuing migraine headaches.  
Subsequently, in December 2007, the Veteran complained of 
ongoing headaches that have been increasing in frequency, and 
he was referred for a neurology follow-up.  The next month 
the Veteran visited the VA neurology clinic.  He recounted 
having headaches following an in-service head injury.  The VA 
physician determined that he had chronic daily headaches in 
addition to migraines recurring intermittently.  VA neurology 
clinic notes reflect continuing headache treatment in July 
2008 and January 2009.    

The Veteran was afforded a February 2008 VA neurology 
examination.  He stated that he began experiencing headaches 
following an in-service head injury.  The examiner noted that 
service treatment records did not document this head injury.   
However, service treatment records confirmed that the Veteran 
complained of headaches during his last two or three years in 
service.  The examiner determined these in-service headaches 
were a non-migraine type, more closely related to 
hypertension and medications.  He concluded that the Veteran 
presently has migraine headaches which are unrelated to the 
in-service headaches.  

VA reexamined the Veteran in March 2009.  The examiner 
reiterated his previous conclusion that the Veteran presently 
has migraine headaches.  In a May 2009 addendum, the examiner 
stated that the etiology for the migraine headaches were 
unknown and unrelated to hypertension.  

The Board requested Veterans Health Administration (VHA) 
medical opinion to resolve the issue of whether the migraine 
headaches were initially manifest during the Veteran's active 
service.  The VA physician thoroughly reviewed the claims 
file and itemized service treatment records corresponding to 
headaches of either migraine or chronic nature.  He 
determined that the etiology of the migraine headaches was 
unknown and unlikely related to the Veteran's hypertension or 
back disorder.  The VHA physician related the chronic 
headaches to the Veteran's hypertension.  He opined that both 
the migraine and chronic headaches were manifest during 
active service.  

IV.  Analysis

The Board finds that the evidence is at least in equipoise as 
to whether the Veteran's present headaches are related to his 
in-service headaches, and the claim is granted.  

The evidence shows that the Veteran has experienced chronic 
headaches or migraine headaches during service and following 
service.  The Veteran is competent to report the pain he 
experiences, and his lay testimony clearly shows a continuity 
of symptomatology in headache symptoms from active service to 
the present.  38 C.F.R. § 3.303(b); Layno, supra.

Nevertheless, there is conflicting medical evidence regarding 
whether his present headaches were related to the headaches 
reported during service.  Initially, a VA physician opined 
that the Veteran presently had migraine headaches.  
Meanwhile, the in-service headaches were of a non-migraine 
nature caused by poorly controlled hypertension.  See 
February 2008 VA neurology examination.  The VA examining 
physician later noted that the etiology for the Veteran's 
migraine headaches was unknown and unrelated to hypertension.  
The Board obtained an October 2009 VHA medical opinion.  
After careful review of the record, the VHA physician 
concluded that both the migraine and chronic headaches were 
manifested during the Veteran's active service.  

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The physician authoring 
the VA neurology examination reports in February 2008, March 
2009, and May 2009 initially concluded that presently the 
Veteran had migraine headaches unrelated to the in-service 
headaches caused by poorly controlled hypertension.  Later, 
he stated that the etiology for migraine headaches remains 
unknown.  The VHA physician agreed that the etiology of 
migraines was unknown, but indicated that from his thorough 
review of the record that "it is my opinion that the 
[V]eteran's migraine and chronic headaches were manifested 
while he was in the military service . . . ."  The VHA 
opinion is authored by a physician and based on a careful 
review of the record.  Thus, the Board accepts the VHA 
physician opinion as probative medical evidence showing that 
the Veteran had both migraine and non-migraine headaches 
during service.  Owens, supra.  

The medical and lay evidence supports a finding of continuity 
of symptomatology for headaches following service.  Indeed, 
at the Veteran's separation examination, he reported headache 
symptoms and continued to seek VA treatment for both tension 
and migraine headaches shortly following separation.  The 
medical record indicates that the Veteran presently has 
migraine headaches and the VHA medical opinion established 
that migraine headaches were manifested during active 
service.  Service connection for headaches is granted.  
38 C.F.R. § 3.303(b).      


ORDER

Service connection for headaches is granted.


REMAND

The issues of an increased rating for a back disability with 
radiculopathy of the left lower extremity and entitlement to 
TDIU are remanded for additional action.  

Additional pertinent evidence was received following the last 
adjudication of these issues by the Agency of Original 
Jurisdiction (AOJ).  Specifically, VA received a letter by 
the Veteran's supervisor on July 6, 2009.  The letter 
included lay statements regarding the Veteran's physical 
limitations due in part to his back disability and commented 
on his overall occupational impairment.  The AOJ was unable 
to consider this letter in its June 2009 Supplemental 
Statement of the Case (SSOC).  The Veteran, through his 
representative, stated that he would grant a limited waiver 
of consideration by the AOJ for the letter.  See August 2009 
Statement.  The Board finds that the AOJ must issue an 
updated SSOC including review of this letter and any 
additional development it deems necessary.  38 C.F.R. 
§ 20.1304(c).   

In a September 2008 Board decision and remand, a TDIU claim 
was referred to the AOJ for adjudication.  The AOJ has not 
adjudicated this claim.  The Court has recently held that 
TDIU is an element of all increased rating claims.  Rice, 
supra.  The Veteran expressly raised a TDIU claim in a June 
2008 letter.  The AOJ must adjudicate this claim.  See id.  

Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter to the Veteran 
informing him of the information and 
evidence necessary to substantiate a TDIU 
claim.  Afford the Veteran an opportunity 
to respond in light of this notice. 

2.  After conducting any additional 
development deemed necessary, review the 
letter by the Veteran's employer that was 
received by VA on July 6, 2009.  

3.  Issue an SSOC regarding the issues of 
entitlement to a rating in excess of 20 
percent for a back disability for the 
period between February 23, 2001 and 
December 20, 2007, a rating in excess of 
40 percent for a back disability beginning 
December 21, 2007, an initial rating in 
excess of 10 percent for radiculopathy of 
the left lower extremity as secondary to a 
service connected back disability, and 
TDIU.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


